Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 1 of 31 PageID #:274782




                   EXHIBIT B
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 2 of 31 PageID #:274783




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS


 IN RE: BROILER CHICKEN ANTITRUST                    Case No. 1:16-cv-08637
 LITIGATION



 THIS DOCUMENT RELATES TO:

 COMMERCIAL & INSTITUTIONAL
 INDIRECT PURCHASER PLAINTIFF
 ACTIONS


 SETTLEMENT AGREEMENT BETWEEN COMMERCIAL AND INSTITUTIONAL
 INDIRECT PURCHASER PLAINTIFFS AND DEFENDANTS GEORGE’S, INC. AND
                      GEORGE’S FARMS, INC.

        This Settlement Agreement (“Settlement Agreement” or “Agreement”) is made and

entered into as of the Execution Date, by and between George’s, Inc. and George’s Farms, Inc.

(“collectively, “George’s” or “Settling Defendants”) and the Commercial and Institutional Indirect

Purchaser Plaintiffs (“Plaintiffs” or “CIIPPs”) individually and on behalf of a class of indirect

purchasers of Broilers, as defined herein, subject to the approval of the Court (the “Settlement Class”).

                                             RECITALS

        A.      Plaintiffs are prosecuting the above-captioned Action on their own behalf and on

behalf of the Settlement Class.

        B.      Plaintiffs have alleged, among other things, that George’s entered into a contract,

combination or conspiracy in restraint of trade, the purpose and effect of which was to suppress

competition and to allow George’s to charge supra-competitive prices during the Class Period, in

violation of Section 1 of the Sherman Act, 15 U.S.C. § 1, as well as various state antitrust, unfair

competition, unjust enrichment, and consumer protection laws.
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 3 of 31 PageID #:274784




       C.      Settling Defendants vigorously and affirmatively deny all allegations of

wrongdoing in the Action and have alleged numerous defenses to Plaintiffs’ Claims.

       D.      This Settlement Agreement shall not be deemed or construed to be an admission or

evidence of any violation of any statute, law, rule, or regulation or of any liability or wrongdoing

by the Settling Defendants or of the truth of any of Plaintiffs’ Claims, nor shall it be deemed or

construed to be an admission or evidence of Settling Defendants’ defenses.

       E.      Co-Lead Counsel have conducted an investigation into the facts and law regarding

the Action and the possible legal and factual defenses thereto and have concluded that a settlement

with Settling Defendants according to the terms set forth below is fair, reasonable, adequate, and

beneficial to and in the best interests of the Settlement Class, given the uncertainties, risks, and

costs of continued litigation, and given the fact that, if approved, the proposed settlement will be

an early settlement in a case with many remaining Defendants and because of joint and several

liability, this Settlement does not impair the Plaintiffs’ ability to collect the full amount of

damages to which they and the Settlement Class may be entitled in the Action (including

damages attributable to Settling Defendants’ alleged conduct).

       F.      Despite their belief that they are not liable for, and have strong defenses to,

Plaintiffs’ Claims, Settling Defendants desire to settle the Action to avoid the further expense,

inconvenience, disruption, and burden of this litigation and any other present or future litigation

arising out of the facts that gave rise to this litigation, to avoid the risks inherent in uncertain

complex litigation and trial, and thereby to put to rest this controversy.

       G.      Arm’s-length settlement negotiations have taken place between Co-Lead Counsel

and the Settling Defendants’ Counsel over several months, including with the assistance of a

neutral mediator, and this Agreement has been reached as a result of those negotiations.




                                                  2
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 4 of 31 PageID #:274785




       H.      The Parties to this Agreement desire to fully and finally settle this Action and all

potential Released Claims by Releasing Parties against any of the Released Parties as set forth

below to avoid the costs and risks of protracted litigation and trial.

       IT IS HEREBY AGREED, by and among the Settling Parties, that this Action and all

Released Claims are finally and fully settled and compromised and that this Action shall be

dismissed in its entirety with prejudice as to the Released Parties and without cost to the Released

Parties, other than those costs set forth in this Settlement Agreement, subject to approval of the

Court pursuant to Rule 23 of the Federal Rules of Civil Procedure, upon and subject to the

following terms and conditions:

I.     DEFINITIONS

       A.      Settlement Class Definition

       “Settlement Class” means the class described in Section II(E)(2) below.

       B.      General Definitions

               1.      “Action” means the action captioned In re Broiler Chicken Antitrust

Litigation, 1:16-cv-08637 (N.D. Ill.) (“Broilers”), which is currently pending in the United States

District Court for the Northern District of Illinois.

               2.      “Broilers” are chickens raised for meat consumption to be slaughtered

before the age of 13 weeks, and which may be sold in a variety of forms, including fresh or frozen,

raw or cooked, whole or in parts, or as a meat ingredient in a value added product, but excluding

chicken that is grown, processed, and sold according to halal, kosher, free range, or organic

standards.

               3.      “Claims” mean any and all actual or potential causes of action, claims,

contentions, allegations, assertions of wrongdoing, damages, losses, or demands for recoveries,




                                                   3
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 5 of 31 PageID #:274786




remedies, or fees complained of, or relating or referred to, arising from the conduct alleged in the

Action or which could have been alleged in the Action.

               4.      “Class Member” means each member of the Class that does not timely and

properly exclude itself from the Settlement Class.

               5.      “Class Notice” means the notice to the Class that is approved by the Court,

in accordance with Section II(E)(4) below.

               6.      “Class Period” means the period from and including January 1, 2008

through February 20, 2019, or the end date CIIPPs seek in their Class Certification Motion to be

filed on October 30, 2020—whichever date is later.

               7.      “Co-Conspirator” means those entities named as co-conspirators in the

Operative Complaint.

               8.      “Co-Lead Counsel” and “Settlement Class Counsel” mean, collectively, the

law firms of Gustafson Gluek PLLC and Cotchett, Pitre & McCarthy, LLP, Commercial and

Institutional Indirect Purchaser Plaintiffs’ Interim Co-Lead Class Counsel.

               9.      “Complaint” or “Operative Complaint” means the Seventh Amended

Consolidated Class Action Complaint in the Action, ECF Nos. 3929 and 3931.

               10.     “Court” or “District Court” means the United States District Court for the

Northern District of Illinois and the Honorable Thomas M. Durkin or his successor, or any other

Court in which the Action is proceeding.

               11.     “Date of Final Approval” means the date on which Final Approval as

provided for in Section II(E)(9) occurs.




                                                 4
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 6 of 31 PageID #:274787




               12.       “Date of Preliminary Approval” means the date on which the Court enters

an order granting preliminary approval to this Settlement Agreement, pursuant to Rule 23(e) of

the Federal Rules of Civil Procedure, as provided in Section II(E)(3) below.

               13.       “Defendant” or “Defendants” means any or all of the Defendants named in

the Action, now or in the future.

               14.       “Documents” means (a) all papers, electronically stored information

(“ESI”), statements, transcripts, or other materials within the scope of Rule 34(a)(1)(A) of the

Federal Rules of Civil Procedure; and (b) any copies or reproductions of the foregoing, including

microfilm copies or computer images.

               15.       “Execution Date” means the date on which this Settlement Agreement is

entered into and executed by all Parties.

               16.       “Escrow Account” means the account with the Escrow Agent that holds the

Settlement Fund.

               17.       “Escrow Agent” means the bank into which the Settlement Fund shall be

deposited and maintained as set forth in Section II(C)of this Agreement.

               18.       “Fairness Hearing” means a hearing on the settlement proposed in this

Settlement Agreement held by the Court to determine whether the proposed settlement is fair,

reasonable, and adequate, and whether it should be finally approved by the Court.

               19.       “Final Approval” shall mean the satisfaction of all the conditions set forth

in Section [II(E)(9)].

               20.       “Indirect Purchaser State” means Arizona, California, District of Columbia,

Florida, Hawaii, Illinois, Iowa, Kansas, Maine, Massachusetts, Michigan, Minnesota, Mississippi,

Missouri, Montana, Nebraska, Nevada, New Hampshire, New Mexico, New York, North Carolina,




                                                  5
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 7 of 31 PageID #:274788




North Dakota, Oregon, Rhode Island, South Carolina, South Dakota, Tennessee, Utah, Vermont,

West Virginia, and Wisconsin.

               21.       “Net Settlement Fund” means the Settlement Fund, plus accrued interest,

less any award of attorneys’ fees or reimbursement of expenses and less applicable taxes, tax

preparation expenses, and costs of Class Notice and administration as provided for in this

Settlement Agreement, that may be awarded or approved by the Court.

               22.       “Notice” means the notice in accordance with Section III(K).

               23.       “Opt-Out Claim” means any claim, as set forth in Sections II(E)(3) and (4)

of this Settlement Agreement, made by a Person, otherwise qualifying as a member of the

Settlement Class, that has validly and timely excluded itself from the Settlement Class.

               24.       “Order and Final Judgment” means the order and final judgment of the

Court approving the Settlement Agreement, as described in Section II(E)(7) below.

               25.       “Parties” or “Settling Parties” means Settling Defendants and the

Settlement Class, as represented by CIIPPs.

               26.       “Person(s)” includes an individual and an entity.

               27.       “Plaintiffs” means the Commercial and Institutional Indirect Purchaser

Plaintiffs (“CIIPPs”).

               28.       “Released Claims” means any and all existing or potential claims, demands,

actions, suits, causes of action, whether class, individual, or otherwise in nature (whether or not

any Class Member has objected to the settlement or makes a claim upon or participates in the

Settlement Fund, whether directly, indirectly, representatively, derivatively or in any other

capacity) that any of the Releasing Parties (defined below) ever had, now has, or hereafter can,

shall, or may have on account of, or in any way arising out of, any and all known and unknown,




                                                  6
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 8 of 31 PageID #:274789




foreseen and unforeseen, suspected or unsuspected, actual or contingent, liquidated or

unliquidated, claims, demands, actions, suits, causes of action, injuries, or damages arising from

or in connection with any act or omission during the Class Period complained of, relating to or

referred to in the Action or which could have been raised in the Action, or relating to any act or

omission of any of the Released Parties concerning Broilers. Notwithstanding the above,

“Released Claims” do not include: (a) claims asserted against any other Defendant or alleged Co-

Conspirator, including their joint and several liability for the damages attributable to Settling

Defendants; (b) damages claims under the state or local laws of any jurisdiction other than an

Indirect Purchaser State; or (c) any claims based on: (1) product defect or breach of warranty; (2)

breach of contract (except such breaches relating to contractual provisions relating to

anticompetitive actions and/or unfair or inflated pricing); or (3) purchases of Broilers by persons

or entities other than the Releasing Parties, which includes certain claims specifically excluded

from the Settlement Class in Section II(E)(2) below. The reservation of claims set forth in (a)

through (c) of this Section I(B)(28) does not impair or diminish the right of the Released Parties

to deny any such claims or to assert any and all defense to such claims.

                29.     “Released Party or Parties” means jointly and severally, individually and

collectively, the Settling Defendants, their predecessors; successors; assigns; and any and all past,

present, and future parents, owners, subsidiaries, divisions, departments, and affiliates; and all of

its and their heirs, executors, devisees, administrators, officers, executives, directors, stockholders,

partners, members, managers, agents, attorneys, advisors, auditors, accountants, contractors,

servants, employees, representatives and insurers. “Released Parties” include any person or entity

identified in the previous sentence who has been or in the future may be identified in the Action

as a “Co-Conspirator,” including but not limited to, George’s Chicken, LLC, George’s Family




                                                   7
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 9 of 31 PageID #:274790




Farms, LLC, George’s Foods, LLC, George’s of Missouri, Inc. and George’s Processing, Inc.

Notwithstanding the foregoing, “Released Parties” do not include any other Defendant or alleged

Co-Conspirator (except as to any affiliated person or entity described above), either explicitly or

as a third-party beneficiary.

               30.     “Releasing Parties” means jointly and severally, individually and

collectively, Plaintiffs, the Settlement Class, and each Class Member, on behalf of themselves and

any person or entity claiming by or through them as, including without limitation, their respective

predecessors; successors; assigns; and any and all past, present, and future parents, owners,

subsidiaries, divisions, departments, affiliates, heirs, executors, devisees, administrators, officers,

directors, stockholders, partners, members, managers, agents, attorneys, advisors, auditors,

accountants, contractors, servants, employees, representatives and insurers.

               31.     “Settling Defendants” means George’s, Inc. and George’s Farms, Inc.

               32.     “Settling Defendants’ Counsel” mean, collectively, the law firms of Stinson

LLP and The Law Group of Northwest Arkansas LLP and attorneys associated therewith.

               33.     “Settlement Amount” means the cash payment of THREE MILLION FIVE

HUNDRED TWENTY-FIVE THOUSAND AND 00/100 DOLLARS ($3,525,000), as more

specifically described in Section II(A)(1), below.

               34.     “Settlement Fund” means the funds described in Section II(A) of this

Settlement Agreement, plus accrued interest, in the separate Escrow Account for the settlement

contemplated by this Settlement Agreement established in accordance with Section II(C) below.




                                                  8
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 10 of 31 PageID #:274791




 II.    SETTLEMENT

        A.      Performance By Settling Defendants

                1.       Settlement Payment. In exchange for the full consideration described in

 this Settlement Agreement, George’s shall pay the Settlement Amount in United States dollars,

 and in immediately available funds, inclusive of the Settlement Class recovery amounts, any

 service awards to Plaintiffs for the work Plaintiffs performed on behalf of the Settlement Class

 (“Service Awards”) as awarded by the Court, fees (including attorneys’ fees and any other fees),

 and costs (including costs related to Class Notice and settlement administration).

                         a.     The Settlement Amount shall be paid by George’s into the Escrow

 Account for the Settlement Fund established in Section II(C)(1) by wire transfer, pursuant to

 instructions from the Escrow Agent or Co-Lead Counsel, within thirty (30) days of the Date of

 Preliminary Approval.

                         b.     Each Class Member shall look solely to the Net Settlement Fund for

 settlement and satisfaction by the Settling Defendants, as provided herein, of all Released Claims.

                2.       Compliance. Settling Defendants assert that their business practices do not

 constitute a per se or other violation of Section 1 of the Sherman Act with respect to the sale of

 Broilers. The parties agree that Settling Defendants will not, for a period of 24 months from the

 date of the entry of Final Judgment, engage in conduct that constitutes a per se violation of Section

 1 of the Sherman Act with respect to the sale of Broilers.

                3.       Cooperation.

                         a.     George’s agrees to use reasonable efforts, whether by declarations,

 affidavits, depositions, hearings and/or trials as may be necessary for the Actions, (i) to

 authenticate documents and/or things produced in the Action where the facts indicate that the




                                                  9
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 11 of 31 PageID #:274792




 documents and/or things at issue are authentic and (ii) to lay foundation for documents and/or

 things produced in this Action where the facts indicate that such foundation is proper.

                         b.      If Settling Defendants produce any declarations, Documents, data or

 other responses to discovery or under cooperation provisions to any other plaintiff in the Action,

 George’s will produce the same to CIIPPs.

                         c.      Settling Defendants’ cooperation obligations under this Settlement

 Agreement shall not be terminated or otherwise affected by the release as set forth in this

 Settlement Agreement. Unless this Settlement Agreement is not approved by the Court, Settling

 Defendants’ obligations to cooperate under this Settlement Agreement shall continue until final

 judgment has been entered in the Actions against all Defendants, and the time to appeal or to seek

 permission to appeal from the Court’s entry of final judgment has expired, or, if appealed, final

 judgment has been affirmed in its entirety by the Court of last resort to which such appeal has been

 taken and such affirmance has become no longer subject to further appeal or review.

         B.      Release and Covenant Not to Sue

                 1.      Release. Upon the occurrence of the Date of Final Approval, and in

 consideration of the valuable consideration set forth in this Agreement, the Releasing Parties shall

 be deemed to, and by operation of the Order and Final Judgment shall have, hereby fully, finally,

 and forever released, acquitted, relinquished, and discharged the Released Parties of all Released

 Claims.

                 2.      Covenant Not to Sue. The Releasing Parties covenant not to sue or

 otherwise seek to establish liability against the Released Parties for any transaction, event,

 circumstance, action, failure to act, or occurrence of any sort or type arising out of or related to the

 Released Claims, including, without limitation, seeking to recover damages or other relief relating




                                                   10
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 12 of 31 PageID #:274793




 to any of the Released Claims. This Paragraph shall not apply to any action to enforce this

 Settlement Agreement.

                3.      Full Release. The Parties to this Agreement expressly agree and confirm

 that the Released Claims as set forth in Section I(B)(28) and the provisions of Section II(B)

 constitute a full and final release by the Releasing Parties of the Released Parties for the Released

 Claims.

                4.      Waiver. Upon the Date of Final Approval, the Releasing Parties shall be

 deemed to have, and by operation of the Order and Final Judgment shall have, with respect to the

 subject matter of the Released Claims, waived the provisions, rights, and benefits of Section 1542

 of the California Civil Code (providing, “A GENERAL RELEASE DOES NOT EXTEND TO

 CLAIMS THAT THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR

 SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE

 RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY

 AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”) and Section 20-7-11 of the

 South Dakota Codified Laws (providing, “A GENERAL RELEASE DOES NOT EXTEND TO

 CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS

 FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM

 MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”).

        The Releasing Parties shall further be deemed to have, and by operation of the Order and

 Final Judgment shall have, expressly waived all similar provisions, statutes, regulations, rules, or

 principles of law or equity of any other state or applicable jurisdiction, or principle of common law.

 In connection with the waiver and relinquishment set forth in this Paragraph, the Releasing Parties

 acknowledge that they are aware that they may hereafter discover facts in addition to, or different




                                                  11
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 13 of 31 PageID #:274794




 from, those facts which they now know or believe to be true with respect to the subject matter of

 the Released Claims, but that it is their intention to fully, finally, and forever release, acquit,

 relinquish and discharge the Released Parties of all Released Claims, and, upon the Date of Final

 Approval, shall be deemed to have, and by operation of the Order and Final Judgment, shall have,

 forever released, acquitted, relinquished, and discharged the Released Parties of all Released

 Claims, known or unknown, suspected or unsuspected, contingent or non-contingent, whether or

 not concealed or hidden, which now exist, or heretofore have existed, upon any theory of law or

 equity now existing or coming into existence in the future, notwithstanding the discovery or

 existence of any such additional or different facts. The Releasing Parties intend and, by operation

 of the Order and Final Judgment, shall be deemed to have acknowledged that the foregoing waiver

 was separately bargained for and a key element of the Settlement of which this waiver and release

 is a part.

         C.       Settlement Fund Administration. The Settlement Fund shall be administered

 pursuant to the provisions of this Settlement Agreement and subject to the Court’s continuing

 supervision and control, until the funds in the Settlement Fund are fully distributed, as follows:

                  1.       The Settlement Fund shall be established within an Escrow Account and

 administered by an Escrow Agent at a bank designated by Co-Lead Counsel and administered by

 an Escrow Agent designated by Co-Lead Counsel. Co-Lead Counsel, Settling Defendants, and

 Settling Defendants’ Counsel agree to cooperate in good faith to prepare an appropriate escrow

 agreement in conformance with this Settlement Agreement.

                  2.       Except as provided herein, neither the Settlement Class nor Co-Lead Counsel shall

 have any responsibility, financial obligation, or liability for any fees, costs, or expenses related to providing

 notice to the Settlement Class or obtaining approval of the Settlement or administering the Settlement. Co-




                                                       12
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 14 of 31 PageID #:274795




 Lead Counsel may, without prior order of the Court, withdraw from the Settlement Fund up to

 $500,000 to pay the costs for Class Notice and administration and for preliminary and final

 approval of this Settlement. In the event that Court-ordered notice and administration costs exceed

 $500,000, Plaintiffs and Co-Lead Counsel may apply to the Court to pay such additional notice

 and administration costs from the Settlement Fund. Up to $500,000 of the Class Notice and

 administration costs actually incurred pursuant to this Settlement Agreement shall be

 nonrefundable in the event that, for any reason, this Settlement is terminated or rescinded pursuant

 to Section II(E)(10).

                3.       If there are other settlements at the time of, or within a reasonable amount

 of time after, the preliminary approval of this Settlement Agreement, Co-Lead Counsel shall

 endeavor to ensure that Class Notice and claims administration costs shall be paid from the

 settlement funds in this and such other settlement agreements proportionate to the amount of any

 such settlements, consistent with any such other settlement agreements and the approval of the

 Court.

                4.       Under no circumstances will Settling Defendants be required to pay more

 or less than the Settlement Amount pursuant to this Settlement Agreement. For purposes of

 clarification, the payment of any fee and expense award, the Class Notice and administrative costs

 (including payment of any applicable fees to Escrow Agent), any service awards to Plaintiffs,

 payments to Class Members and any other fees and costs associated with the implementation of

 this Settlement Agreement) shall be exclusively paid from the Settlement Fund.

                5.       No other funds shall be paid or disbursements made from the Settlement

 Fund without an order of the Court.




                                                  13
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 15 of 31 PageID #:274796




                6.      The Escrow Agent shall, to the extent practicable, invest the funds deposited

 in the Settlement Fund in discrete and identifiable instruments backed by the full faith and credit

 of the United States Government, or fully insured by the United States Government or any agency

 thereof, and shall reinvest the proceeds of these instruments as they mature in similar instruments

 at their then-current market rates. Any cash portion of the Settlement Fund not invested in

 instruments of the type described in the first sentence of this Section[II(C)(6) shall be maintained

 by the Escrow Agent, and not commingled with any other funds or monies, in a federally insured

 bank account. Subsequent to payment into the Settlement Fund pursuant to Section II(A)(1),

 neither the Settling Defendants, any other Released Party, nor Settling Defendants’ Counsel shall

 bear any responsibility or risk related to the Settlement Fund or the Net Settlement Fund.

                7.      The Parties agree that the Settlement Fund and the Net Settlement Fund are

 each intended to be a “Qualified Settlement Fund” within the meaning of Treasury Regulation

 § 1.468B-1 and that the Escrow Agent, as administrator of the Qualified Settlement Fund within

 the meaning of Treasury Regulation § 1.468B-2(k)(3), shall be solely responsible for filing tax

 returns for the Escrow Account and paying from the Escrow Account any Taxes, as defined below,

 owed with respect to the Escrow Account. Neither the Settling Defendants, any other Released

 Party, nor the Settling Defendants’ Counsel shall have any liability or responsibility of any sort for

 filing any tax returns or paying any Taxes with respect to the Escrow Account.

                8.      All: (i) taxes on the income of the Settlement Fund (“Taxes”) and (ii)

 expenses and costs incurred in connection with the taxation of the Settlement Fund (including,

 without limitation, reasonable expenses of tax attorneys and accountants) shall timely be paid by

 the Escrow Agent out of the Settlement Fund. The Class Members shall be solely responsible for




                                                  14
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 16 of 31 PageID #:274797




 paying any and all federal, state, and local income taxes due on any distribution made to them

 pursuant to the Settlement provided herein.

                9.      After the Date of Final Approval, the Net Settlement Fund shall be

 disbursed in accordance with a plan of distribution to be approved by the Court. The Class

 Members shall look solely to the Net Settlement Fund for settlement and satisfaction of any and

 all Released Claims from Released Parties. The timing of a motion to approve a plan of

 distribution of the Net Settlement Fund created by this Settlement Agreement shall be in the

 discretion of Co-Lead Counsel, and may be combined with a plan to distribute proceeds from other

 settlements in this Action.

        D.      Reversion

                Except as set forth in the Supplemental Agreement being executed simultaneously

 with this Settlement Agreement, as described in Section II(E)(10)(b), Settling Defendants shall

 have no rights to reversion in the event that Class Members request exclusion or opt out of the

 Class, and any Opt-Out Claims shall have no effect on this Settlement Agreement.

        E.      Approval of Settlement Agreement and Dismissal of Released Claims

                1.      Cooperation. Plaintiffs and Settling Defendants shall use their best efforts

 to effectuate this Settlement Agreement, including cooperating in seeking the Court’s approval of

 the Settlement Agreement, the giving of appropriate Class Notice under Federal Rules of Civil

 Procedure 23(c) and (e), and the complete and final dismissal with prejudice of the Action as to

 the Settling Defendants only.

                2.      Settlement Class Certification. Plaintiffs shall seek, and Settling

 Defendants shall not object to, appointment of Plaintiffs’ Co-Lead Counsel as Settlement Class




                                                 15
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 17 of 31 PageID #:274798




 Counsel for purposes of this Settlement, and certification in the Action of a Settlement Class for

 settlement purposes only, defined as follows:

                All entities who indirectly purchased Broilers from Defendants or co-
                conspirators in the United States during the Class Period for their own
                use in commercial food preparation, including institutional purchasers
                such as hospitals, nursing homes, and schools.

                Specifically excluded from this Class are: (a) natural persons who
                purchased Broilers for their personal use and not for commercial food
                preparation (End-User Consumers); (b) purchasers of Broilers
                directly from Defendants; (c) purchasers of Broilers for resale in
                unaltered form; (d) purchasers of value added products containing
                Broilers that are not manufactured, supplied or processed by
                Defendants, or otherwise not under the control of Defendants; (e) the
                Defendants; (f) the officers, directors or employees of any Defendant;
                (g) any entity in which any Defendant has a controlling interest; and
                any affiliate, legal representative, heir or assign of any Defendant; (h)
                any federal, state governmental entities, any judicial officer presiding
                over this action and the members of his/her immediate family and
                judicial staff; (i) any juror assigned to this action; and (j) any Co-
                Conspirator identified in this action.

                3.      Preliminary Approval. Plaintiffs shall submit to the District Court a

 motion, at such time deemed appropriate in the discretion of Co-Lead Counsel, requesting entry

 of an order preliminarily approving this Settlement Agreement (“Preliminary Approval Order”).

 Settling Defendants shall not oppose and shall reasonably cooperate in such motion. The proposed

 Preliminary Approval Order shall provide that, inter alia:

                        a.       the settlement proposed in the Settlement Agreement has been

 negotiated at arm’s-length and is preliminarily determined to be fair, reasonable, adequate, and in

 the best interests of the Settlement Class;


                        b.       after Class Notice has been carried out, a hearing on the settlement

 proposed in this Settlement Agreement shall be held by the Court to determine whether the




                                                   16
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 18 of 31 PageID #:274799




 proposed settlement is fair, reasonable, and adequate, and whether it should be finally approved

 by the Court (the “Fairness Hearing”);


                        c.       Class Members who wish to exclude themselves must submit an

 appropriate and timely request for exclusion;


                        d.       Class Members who wish to object to this Agreement must submit

 an appropriate and timely written statement of the grounds for objection;


                        e.       Class Members who wish to appear in person to object to this

 Agreement may do so at the Fairness Hearing pursuant to directions by the Court; and


                        f.       All proceedings in the above-captioned action with respect to

 Settling Defendants and Plaintiffs are stayed until further order of the Court, except as may be

 necessary to implement the Settlement or comply with the terms thereof.


                4.      Class Notice. The Class Notice shall provide for a right of exclusion, as set

 forth in Sections II(E)(3) and (4). The Class Notice shall also provide for a right to object to the

 proposed Settlement. The timing of a motion to direct or approve Class Notice of this Settlement

 Agreement shall be in the discretion of Co-Lead Counsel, and may be combined with class notice

 of other settlements in this Action, provided, however, that prior to filing such a motion to approve

 Class Notice, Co-Lead Counsel shall provide Settling Defendants’ Counsel with a draft of such

 motion and shall consider in good faith any reasonable and timely proposed edits by Settling

 Defendants’ Counsel.




                                                  17
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 19 of 31 PageID #:274800




                5.      Cost of Class Notice. The costs of providing Class Notice to Settlement

 Class Members shall be paid by the Escrow Agent from the Settlement Fund pursuant to Section

 II(C)(2) and (3).

                6.      CAFA Notice.        Within ten (10) days of the filing of this Settlement

 Agreement in court, Settling Defendants will provide to the appropriate state officials and the

 appropriate federal official the notice required by the Class Action Fairness Act of 2005, 28 U.S.C.

 § 1715(b) (“CAFA”).

                7.      Final Judgment. If this Settlement Agreement is preliminarily approved

 by the Court, the Settlement Class, at a time to be determined at the discretion of Co-Lead Counsel,

 shall seek entry of an Order and Final Judgment, which Settling Defendants shall not oppose and

 in which they shall reasonably cooperate, that inter alia:

                        a.     certifies the Settlement Class described in Section II(E)(2), pursuant

 to Rule 23 of the Federal Rules of Civil Procedure, solely for purposes of this Settlement as a

 Settlement Class for the Action;


                        b.     finally approves this Settlement Agreement and its terms as being a

 fair, reasonable, and adequate settlement as to the Class Members within the meaning of Rule 23

 of the Federal Rules of Civil Procedure and directing its consummation according to its terms and

 conditions;


                        c.     determines    that    the   Class   Notice   constituted,   under   the

 circumstances, the most effective and practicable notice of this Settlement Agreement and the

 Fairness Hearing, and constituted due and sufficient notice for all other purposes to all Persons

 entitled to receive notice;




                                                    18
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 20 of 31 PageID #:274801




                        d.    orders that all claims made against the Settling Defendants in the

 Action be dismissed with prejudice and, except as expressly provided for in this Settlement

 Agreement, without further costs or fees;


                        e.    incorporates the Releases set forth in Section II(B) of this Agreement

 and makes the Releases effective as of the date of the Final Order and Final Judgment;


                        f.    reserves to the Court exclusive jurisdiction over the Settlement and

 this Settlement Agreement, including the administration and consummation of this Agreement;


                        g.    determines under Federal Rule of Civil Procedure 54(b) that there is

 no just reason for delay and directs that the judgment of dismissal as to the Released Parties shall

 be final and entered forthwith; and


                        h.    orders that Net Settlement Fund may be disbursed as provided in the

 Final Approval Order or other order of the Court.


                8.      Class Counsel Fees and Expenses; No Other Costs.

                        a.     Except as otherwise provided in Section II(A)(1) of this Settlement

 Agreement, the Released Parties shall have no responsibility for any other payments, fees or costs,

 including Co-Lead Counsel’s attorneys’ fees, costs, and expenses or the fees, costs, or expenses of

 any Plaintiff’s or Settlement Class Member’s respective attorneys, experts, advisors, or

 representatives; provided, however, that with respect to the Action, including this Settlement

 Agreement, the Settling Defendants shall bear their own costs and attorneys’ fees.

                        b.     At their discretion and after Final Approval and proper notice to

 Class Members and opportunity to object, Co-Lead Counsel may seek a Court order granting



                                                 19
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 21 of 31 PageID #:274802




 attorneys’ fees and expenses from the Settlement Fund, separately or in conjunction with other

 settlements.

                        c.     At their discretion and after Final Approval and proper notice to

 Class Members and opportunity to object, Class Counsel may seek from the Settlement Fund,

 separately or in conjunction with other settlements, a court order granting reimbursement of costs

 and service awards, to compensate for the time and expense they have incurred in bringing this

 Action. Any such attorneys’ fees will be paid out of the Settlement Amount, and Settling

 Defendants shall have no obligation to pay any fees or expenses of Co-Lead Counsel.

                        d.     The procedure for and the allowance or disallowance by the Court

 of any applications by Co-Lead Counsel for attorneys’ fees and expenses or the expenses of or

 service awards to Plaintiffs to be paid out of the Settlement Fund are not part of or a condition to

 the Settlement set forth herein, and are to be considered by the Court separately from the Court’s

 consideration of the fairness, reasonableness, and adequacy of the Settlement and the Settlement

 Agreement, and any order or proceeding relating to any application for attorneys’ fees or expenses

 or service awards shall not operate to terminate or cancel this Settlement Agreement or the releases

 set forth herein, or affect or delay the Final Approval of this settlement and Settlement Agreement.

                        e.     Within 15 calendar days after any order by the Court awarding

 attorneys’ fees, expenses, service awards or expenses, the Escrow Agent shall pay the approved

 attorneys’ fees, costs, and service award via wire transfer from the Settlement Fund as directed by

 Co-Lead Counsel. In the event the amount of attorneys’ fees, costs, or service award is reduced

 on appeal, Co-Lead Counsel shall, within 30 days of such appellate order, cause the difference in

 the amount paid and the amount awarded on appeal to be returned to the Settlement Fund.




                                                 20
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 22 of 31 PageID #:274803




                 9.     When Settlement Becomes Final. The settlement contemplated by this

 Settlement Agreement shall become final on the date that: (a) the Court has entered the Order and

 Final Judgment approving this Settlement Agreement, and all of its material terms and conditions,

 in accordance with Section II(E)(7), above, under Rule 23(e) of the Federal Rules of Civil

 Procedure and dismissing the Action as against the Settling Defendants with prejudice as to all

 Settlement Class Members and without costs; and (b) the time for appeal or to seek permission to

 appeal from the Court’s approval of this Settlement Agreement and entry of the Order and Final

 Judgment, as described in Section II(E)(7) above, has expired with no appeal having been filed or,

 if appealed, approval of this Settlement Agreement and the Order and Final Judgment has been

 affirmed in its entirety by the court of last resort to which such appeal has been taken and such

 affirmance is no longer subject to further appeal or review. “Final Approval” shall mean the

 satisfaction of all the conditions set forth in this Section II(C)(9). The Parties agree that neither

 the provisions of Rule 60 of the Federal Rules of Civil Procedure, nor the All Writs Act, 28 U.S.C.

 § 1651, nor any extensions of time in petitioning for a writ of certiorari under Rule 13 of the Rules

 of the Supreme Court of the United States, shall be taken into account in determining the above-

 stated times.

                 10.    Termination and Rescission.

                        a.      Rejection or Alteration of Settlement Terms.            If the Court

 declines to grant a Preliminary Approval Order or Order and Final Judgment (as set forth in

 Sections II(E)(3) or (E)(7) above, respectively); or if the Court approves this Settlement Agreement

 in a materially modified form; or if after the Court’s approval, such approval is materially modified

 or set aside on appeal; or Final Approval is not obtained; or if the Court enters the Final Order and

 Judgment and appellate review is sought and on such review such Final Order and Judgment is not




                                                  21
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 23 of 31 PageID #:274804




 affirmed; or if the Settling Defendants exercise their right to terminate this Settlement Agreement as

 provided in the Supplemental Agreement (as set forth in Section II(E)(10)(b)) (collectively

 “Triggering Events”), then Settling Defendants and Plaintiffs shall each, in their respective sole

 discretion, have the option to rescind this Settlement Agreement in its entirety by providing written

 Notice of their election to do so (“Termination Notice”) to the other Party within thirty (30)

 calendar days of any of the Triggering Events. For purposes of this Section II(E)(10)(a), a material

 modification includes, but is not limited to, any modification to the Settlement Amount or a

 material change to the scope of the Released Claims.

                        b.      Simultaneously herewith, Plaintiffs, by and through Co-Lead

 Counsel, and the Settling Defendants are executing a “Supplemental Agreement” setting forth

 certain conditions under which this Settlement may be withdrawn or terminated at the sole

 discretion of the Settling Defendants if potential Settlement Class Members who meet certain

 criteria exclude themselves from the Settlement Class. The Supplemental Agreement shall not be

 filed with the Court except that the substantive contents of the Supplemental Agreement may be

 brought to the attention of the Court, in camera, if so requested by the Court or as otherwise ordered

 by the Court. The Parties will keep the terms of the Supplemental Agreement confidential, except

 if compelled by judicial process to disclose the Supplemental Agreement.

                        c.      Effect of Termination or Rescission of Settlement. In the event

 this Settlement Agreement is rescinded or terminated by a Termination Notice, then: (i) within

 fifteen (15) calendar days thereafter, the Settlement Fund, including accrued interest, less taxes

 and tax expenses that have been paid or that have accrued and will be payable at some later date,

 and less expenses and costs that have been disbursed pursuant to Section II(C)(2), shall be refunded

 by the Escrow Agent to the Settling Defendants pursuant to written instructions from Settling




                                                  22
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 24 of 31 PageID #:274805




 Defendants’ Counsel to Co-Lead Counsel; and (ii) the Parties shall be deemed to have reverted to

 their respective status in the Action as of the day before the Execution Date, and without waiver

 of any positions asserted in the Action as of the day before the Execution Date, which shall then

 resume proceedings in the Court, that Court having retained jurisdiction over the Settlement and

 related matters and, except as otherwise expressly provided in this Settlement Agreement, the

 Parties shall proceed in all respects as if this Settlement Agreement had not been executed.

                11.     No Admission.

                        a.      Settling Defendants deny all allegations of wrongdoing in the

 Action. Nothing in this Settlement Agreement constitutes an admission by the Settling Defendants

 or any other Released Party as to the merits of the allegations made or which could have been

 made in the Action, or an admission by Plaintiffs or the Settlement Class of the validity of any

 defenses that have been or could be asserted by the Settling Defendants or any other Released

 Party.

                        b.      This Settlement Agreement, and any of its terms, and any agreement

 or order relating thereto, shall not be deemed to be, or offered by any of the Parties to be received

 in any civil, criminal, administrative, or other proceeding, or utilized in any manner whatsoever as

 a presumption, a concession, or an admission of any fault, wrongdoing, or liability whatsoever on

 the part of any of the Settling Defendants or other Released Party; provided, however, that nothing

 contained in this Section II(E)(11) shall prevent this Settlement Agreement (or any agreement or

 order relating thereto) from being used, offered, or received in evidence in any proceeding to

 approve, enforce, or otherwise effectuate the Settlement Agreement (or any agreement or order

 relating thereto) or the Order and Final Judgment, or in which the reasonableness, fairness, or good

 faith of any Party participating in the Settlement (or any agreement or order relating thereto) is in




                                                  23
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 25 of 31 PageID #:274806




 issue, or to enforce or effectuate provisions of this Settlement Agreement or the Order and Final

 Judgment. This Settlement Agreement may, however, be filed and used in other proceedings,

 where relevant, to demonstrate the fact of its existence and of this Settlement, including, but not

 limited to, Settling Defendants filing the Settlement Agreement and/or the Order and Final

 Judgment in any other action that may be brought against them in order to support a defense or

 counterclaim based on principles of res judicata, collateral estoppel, release, good faith settlement,

 waiver, judgment bar or reduction, or any other theory of claim preclusion or issue preclusion or

 similar defense or counterclaim.

 III.   MISCELLANEOUS

        A.      Entire Agreement.        This Settlement Agreement shall constitute the entire

 agreement between the Parties pertaining to the settlement of the Action as to Settling Defendants,

 and the release of the Released Parties, and supersedes any and all prior and contemporaneous

 undertakings of the Parties in connection therewith. All terms of the Settlement Agreement are

 contractual and not mere recitals.

        B.      Inurement. The terms of the Settlement Agreement are and shall be binding upon,

 to the fullest extent possible, each of the Releasing Parties and the Released Parties, and upon all

 other Persons claiming any interest in the subject matter hereto through any of the Settling Parties,

 Releasing Parties, or Released Parties, including any Class Members.

        C.     Modification. This Settlement Agreement may be modified or amended only by a

 writing executed by Co-Lead Counsel and Settling Defendants or Settling Defendants’ Counsel,

 subject (if after the Date of Preliminary Approval) to approval by the Court. Amendments and

 modifications may be made without notice to the Settlement Class unless notice is required by law

 or by the Court.




                                                  24
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 26 of 31 PageID #:274807




         D.     Drafted Mutually. For the purpose of construing or interpreting this Settlement

 Agreement, Plaintiffs, the Settlement Class and Settling Defendants shall be deemed to have

 drafted it equally, and it shall not be construed strictly for or against any party.

         E.    Governing Law. All terms of this Settlement Agreement shall be governed by and

 interpreted according to the substantive laws of Illinois without regard to its choice-of-law or

 conflict-of-law principles.

         F.    Jurisdiction. This Settlement Agreement is subject to the continuing and exclusive

 jurisdiction of the Court for any suit, action, proceeding, or dispute arising out of or relating to this

 Settlement Agreement or the applicability of this Settlement Agreement, including, without

 limitation, any suit, action, proceeding, or dispute relating to the release provisions herein. If for

 any reason this Settlement Agreement is rescinded, terminated, fails to obtain Final Approval or

 otherwise fails to become effective, then, in such event, nothing in this Settlement Agreement or

 with regard to any conduct of Settling Defendants or Settling Defendants’ Counsel pursuant to any

 obligations Settling Defendants have pursuant to the Agreement shall constitute or are intended to

 be construed as any agreement to personal jurisdiction (general or specific) or subject matter

 jurisdiction so as to confer the jurisdiction of the District Court over the Released Parties, nor shall

 it constitute any waiver of any defenses based on personal or subject matter jurisdiction.

         G.    Counterparts. This Settlement Agreement may be executed in counterparts by Co-

 Lead Counsel and Settling Defendants’ Counsel, each of which shall be deemed an original and

 all of which taken together shall constitute the same Settlement Agreement. A facsimile, electronic

 or .pdf signature shall be deemed an original signature for purposes of executing this Settlement

 Agreement.




                                                    25
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 27 of 31 PageID #:274808




        H.      Represented by Counsel. Plaintiffs, the Settlement Class, and Settling Defendants

 acknowledge that each have been represented by counsel, and have made their own investigations

 of the matters covered by this Settlement Agreement to the extent they have deemed it necessary

 to do so and are not relying on any representation or warranty by the other party other than as set

 forth herein. The Settling Parties and their respective counsel agree that they will not seek to set

 aside any part of the Settlement Agreement on the grounds of mistake.

        I.      Authorization. Each of the undersigned attorneys represents that he or she is fully

 authorized to enter into and execute this Settlement Agreement, subject to Court approval; the

 undersigned Co-Lead Counsel represent that they are authorized to execute this Settlement

 Agreement on behalf of Plaintiffs and the Settlement Class; and the undersigned Settling

 Defendants’ Counsel represent that they are authorized to execute the Settlement Agreement on

 behalf of Settling Defendants.

        J.      Privilege. Nothing in this Settlement Agreement or the negotiations or proceedings

 relating to the foregoing is intended to or shall be deemed to constitute a waiver of any applicable

 privilege or immunity, including, without limitation, the accountants’ privilege, the attorney-client

 privilege, the joint defense privilege, joint common interest privilege or attorney work product

 immunity.

                K.      Notice. Any notice, other than Class Notice, required pursuant to or in

 connection with this Settlement shall be in writing and shall be given by: (1) hand delivery; (2)

 registered or certified mail, return receipt requested, postage prepaid; (3) electronic mail (provided

 that the recipient acknowledges having received that email, with an automatic “read receipt” or

 similar notice constituting an acknowledgement of an email receipt for purposes of this Paragraph)

 or (4) UPS or similar overnight courier, addressed, in the case of notice to any Plaintiff to Co-Lead




                                                  26
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 28 of 31 PageID #:274809




 Counsel at their addresses set forth below, and, in the case of notice to Settling Defendants, to their

 representative at the address set forth below, or such other address as Settling Defendants or Co-

 Lead Counsel may designate, from time to time, by giving notice to all Parties in the manner

 described in this Section III(K) (The foregoing shall be referred to herein as “Notice”).


 For Commercial and Institutional Indirect Purchaser Plaintiffs:


                Daniel C. Hedlund
                GUSTAFSON GLUEK PLLC
                120 South 6th Street, Suite 2600
                Minneapolis, MN 55402
                T: (612) 333-8844
                F: (612) 339-6622
                dhedlund@gustafsongluek.com

                Adam J. Zapala
                COTCHETT, PITRE & McCARTHY, LLP
                840 Malcolm Road, Suite 200
                Burlingame, CA 94010
                T: (650) 697-6000
                F: (650) 697-0577
                azapala@cpmlegal.com




                                                   27
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 29 of 31 PageID #:274810




 For Settling Defendants George’s, Inc. and George’s Farms, Inc.:

               William L. Greene
               STINSON LLP
               50 South Sixth Street, Suite 2600
               Minneapolis, MN 55402
               T: (612) 335-1568
               william.greene@stinson.com

               Gary V. Weeks
               The Law Group of Northwest Arkansas LLP
               1830 Shelby Lane
               Fayetteville, AR 72704
               T: (479) 283-8946
               gary.weeks@lawgroupnwa.com


        L.     Headings. All headings contained in this Settlement Agreement are for reference

 purposes only and are not intended to affect in any way the meaning or interpretation of this

 Settlement Agreement.




                                               28
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 30 of 31 PageID #:274811




        34253647882597 7 22222222
 222228!2"!22227#$2%&22

  '%'''''27&
               ''2'(
                    ''''''''2'''''''''''''2     ''''''''''''''''''''''''''''''''''2
   %2)&292                                  "!2+&2?2
   *$2+&2,-2                                  6!22
   +2&2!2                                    ) 6)9766236 72@2*))" 69A2,,2
   .24&2$2                                   ;522*$!22820222
   (/86" 8 42(,/702,,)22                              .!2)"2152122
   10228232828203222                    66273428231B:32222
   *2*42445202                                  <$!&$!2
   662731082999:;;552                                  22<$!&$!2
   <=&$!2
   <=&$!2
   !-<=&$!2                          %62CDEFGHIJGHKHK
   >!<=&$!22
   -$<=&$!222
   %62
                       LMNOPQRSTMUSLMVVQUWXYRSYOZS[OP\X\N\XMOYRS[OZXUQW\S]NUW^YPQUS]RYXO\XTTP
                                                '''''''''''''''''''''''''''''''''''2
                                                5!2,&2(2
                                                86348 42,,2
                                                4*
                                                  22828#2*42
                                                                           2844522802203222
                                                 66
                                                 _2731!&
                                                            082994:14<3;2&$!2
                                                 (  2,2̀& 25     =2224_2"=2,,2
                                                 6         _2  (
                                                 1;9228-22",2B20B252
                                                 66275B1820;9:;1532
                                                 &_=<__&$!2
                                                 %62hijklmnopqoror
                                             LMNOPQRSTMUSaQTQOZYO\PSbQMUcQdPeS[OWfSYOZSbQMUcQdPS
                                             gYUVPeS[OWffS

                                              012
Case: 1:16-cv-08637 Document #: 4078-4 Filed: 12/04/20 Page 31 of 31 PageID #:274812
